Title: To Thomas Jefferson from Richard Henry Lee, 20 May 1777
From: Lee, Richard Henry
To: Jefferson, Thomas



Dear Sir
Phila. May 20. 1777

We are this moment informed here, that some evil disposed people (no doubt hired for the purpose) have industriously propagated among the N. Carolina Troops, and among the recruits of Virginia in the upper parts, that the plague rages in our Army. In consequence of which, it is said, the recruiting business stops, and desertions are frequent. There never was a more infamous and groundless falsehood. The Army is extremely healthy, and the wise[st] methods are pursued to keep them so. I mention this dear Sir, that some adequate plan may be adopted to stop the progress of such wicked lies as are now, with industry circulated thro the Country. Force having failed our enemies, fraud is substituted, and corruption is swiftly and silently pushed thro every quarter.
One plan, now in frequent use, is, to assassinate the Characters of the friends of America in every place, and by every means.
At this moment, they are now reading in Congress, an audacious attempt of this kind against the brave General Arnold. Farewell dear Sir, I wish you happy,

Richard Henry Lee


Nothing new in Jersey.

